DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 10,744,421. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,359,877. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are the broader of the two sets of claims, however the subject matter of the instant claims, when considering dependent and independent claim combinations are substantially overlapping in scope with the claimed subject matter of the instant claims, and to incorporate different combinations of independent/dependent claims is obvious.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,511,105. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are the broader of the two sets of claims, however the subject matter of the instant claims, when considering dependent and independent claim combinations are substantially overlapping in scope with the claimed subject matter of the instant claims, and to incorporate different combinations of independent/dependent claims is obvious.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,888,963. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are the broader of the two sets of claims, however the subject matter of the instant claims, when considering dependent and independent claim combinations are substantially overlapping in scope with the claimed subject matter of the instant claims, and to incorporate different combinations of independent/dependent claims is obvious.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,309,104. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are the broader of the two sets of claims, however the subject matter of the instant claims, when considering dependent and independent claim combinations are substantially overlapping in scope with the claimed subject matter of the instant claims, and to incorporate different combinations of independent/dependent claims is obvious.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,937,435. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are the broader of the two sets of claims, however the subject matter of the instant claims, when considering dependent and independent claim combinations are substantially overlapping in scope with the claimed subject matter of the instant claims, and to incorporate different combinations of independent/dependent claims is obvious.
Claims 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 of U.S. Patent No. 10,744,421. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are the broader of the two sets of claims, however the subject matter of the instant claims, when considering dependent and independent claim combinations are substantially overlapping in scope with the claimed subject matter of the instant claims, and to incorporate different combinations of independent/dependent claims is obvious.
Specification
The disclosure is objected to because of the following informalities: on page 53, reference is made to FIGS. 139-140 (twice), and the paragraph begins with “[0001]“, which appears to be a typo. The examiner believes reference should be made to FIGS. 67-68.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20-21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the evaporator condenser", in the last paragraph, there is insufficient antecedent basis for this limitation in the claim – reciting “the evaporator condenser apparatus
Claim 21 recites the limitation "the regenerative blower", there is insufficient antecedent basis for this limitation in the claim – it appears that claim 21 should depend upon claim 20 rather than claim 19 for antecedence of the phrase.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Land (US 6,830,661) taken in combination with Faqih (US 6,684,648).
With regard to claim 13, Land teaches a water vending system 10 comprising water vapor distillation apparatus 42/68 (See Fig 1, Col. 6, ln. 33 through Col. 7, ln. 15), and dispensing device 90/100 
However, Land does not teach the system comprises at least one pump fluidly connected to the dispensing device to pump at least one additive into the product water. 
Faqih teaches pure water generating/dispensing system. Faqih teaches that purified condensed water can be mineral deficient and that minerals can be dispensed via dosing pump 462 into the drinking water from an additive saline solution tank 463 to provide nutrition and taste to the mineral-deficient water (See Fig 7 and Col. 30, ln. 45-54).
It would have been obvious to one having ordinary skill in the art before the invention was made to modify the pure water vending system of Land to include additive pump to pump minerals to improve taste and nutrition of nutrient deficient distilled water of Land as suggested by Faqih.
Claims 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Land (US 6,830,661) taken in combination with Faqih (US 6,684,648) and Kamen (US 4,976,162).
With regard to claims 14-15, Land teaches all limitations set forth above.
However Land does not teach the pump for additive is a membrane based pump that monitor the addition of additive to the system as part of a fluid management system.
Kamen teaches a membrane based pump 3 having fluid management system, i.e. “CONTROLLER” (See Fig 1, Col. 3, line 37 through col. 4 line 68) that monitors displacement and carefully measures how much fluid is pumped into a system via a controller. Kamen envisions many potential embodiments for use of the pump (Col. 1, II. 18-21).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the membrane based pump as taught by Kamen as having a very precise an accurate regulation of fluid flow (Col. 1, II. 23-25) into the additive addition system as taught by Anderson motivated by the knowledge that additive amounts must be carefully measured an controlled, .
Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Land (US 6,830,661) taken in combination with Faqih (US 6,684,648) as applied above and further in combination with Vogel et al (US 5,443,739).
With regard to claim 18, Vogel teaches Ultraviolet sterilizer 182 in the water dispensing system housing 180 before the water is dispensed to kill bacteria in the purified water (See Fig 5 and Col. 7, ln. 42-52). It would have been obvious to one having ordinary skill in the art before the invention was made to include UV sterilizer as taught in Vogel in the system of Land to kill bacteria in the purified water system, because it was known that purified water can build up bacteria that was addressed via a UV sterilizer.
Claims 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Land (US 6,830,661) taken in combination with Faqih (US 6,684,648) as applied above and further in combination with Stewart (US 5,645,694.
With regard to claims 19-21, Land teaches all limitations set forth above. However Land does not teach the water vapor distillation as claimed comprising an evaporator condenser having a housing, a plurality of tubes in the housing, connected to a source water input, wherein the evaporator condenser transforms source water into steam, compresses it in a regenerative blower, and transforms compressed steam into product water, having a heat exchanger heat exchanging source water input with product water output via outer tube and inner tube.
Stewart teaches a water vapor distillation apparatus 10 with source water input 46 heat exchanging in heat exchanger 32 with product water output 48, wherein the evaporator condenser comprises housing 12 with plurality of tubes 24 that evaporates feed water making steam, compresses 
Land teaches a water vapor distillation apparatus having evaporation and condensation. Stewart teaches a substantially related water vapor distillation apparatus with evaporation/condensation. Both were known to the skilled artisan familiar with water vapor distillation at the time the invention was made. Accordingly, it would have been obvious to substitute the water vapor compression distillation apparatus of Stewart into the system of Land to achieve the predictable result of obtaining purified, distilled water suitable for dispensing and human consumption. Lastly, regarding the inner/outer tube heat exchanger design, versus the plate design of Stewart, such configurations were notoriously well-known heat exchanger variants that are simply design choice by the skilled artisan familiar with heat exchangers (Such as the upper exchanger/housing with tubes of Stewart that read upon the claimed inner/outer tube).
Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 should be amended carefully to avoid Statutory Double Patenting over US 9,937,435 and US 10,744,421.
The prior art does not teach or fairly suggest a water vending system comprising: a dispensing device, wherein the dispensing device is in fluid communication with a water source and whereby water from the water source is dispensed by the dispensing device; and a multi-purpose interface comprising a spout and at least one conductivity sensor, located downstream from the spout, the multi-purpose interface located on the dispensing device, wherein the at least one conductivity sensor for measuring conductivity of the water supplied to the at least one conductivity sensor from the spout.
Vogel (US 5,443,739) is regarded as the closest relevant prior art. Vogel teaches a water purification and dispensing system (Abstract). Vogel teaches the system comprises conductivity sensor 138 to detect purity of product water and shut down the system if the conductivity becomes too low, showing impure water, that can be flushed out of the system (See Fig 2 and Col. 5, In. 30-43). In Vogel however, the conductivity sensor is upstream of the spout so that the water will not be dispensed if any issues are detected by the sensor Vogel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN MILLER/
Examiner, Art Unit 1772